



Exhibit 10.17


AIRCRAFT TIME SHARING AGREEMENT


This Aircraft Time Sharing Agreement (this "Agreement") is made effective as of
November 11, 2016 (the "Effective Date") by and between UDR, Inc., a Maryland
corporation (the "Company"), and Warren L. Troupe (the "Executive"). The Company
and Executive are hereinafter sometimes referred to individually as "Party" and
also collectively as the "Parties."


RECITALS


WHEREAS, the Company owns and has the exclusive right to possess, use and
operate the Raytheon Hawker 4000 aircraft bearing manufacturer serial number
RC-54 and United States FAA Registration No. N837RE (the "Aircraft"); and


WHEREAS, the Company has entered into an Aircraft Management Agreement, dated as
of September 20, 2011 between the Company and Executive Jet Management, Inc.
(the "Aircraft Management Agreement"), for Executive Jet Management, Inc. to
provide a fully qualified flight crew acceptable to and approved by the Company
to operate the Aircraft; and


WHEREAS, the Executive is the Senior Executive Vice President of the Company;
and


WHEREAS, the Company and the Executive desire to lease the Aircraft and the
flight crew from time to time on a time sharing basis, as defined in Section
91.501(c)(1) of the Federal Aviation Regulations ("FAR").


NOW, THEREFORE, in consideration of the foregoing, and based on the mutual
covenants and conditions set forth herein, the Parties agree as follows:


1.    Lease of Aircraft. Pursuant to and in accordance with the provisions of
Section 91.501(c)(1) of the FAR:


(a)the Company hereby agrees to lease the Aircraft from time to time to the
Executive on a time sharing, non-continuous and non-exclusive basis and the
Executive hereby agrees to lease the Aircraft from time to time from the Company
on a time sharing, non-continuous and non-exclusive basis, during the Term (as
defined in Section 8) and subject to the terms and conditions herein contained;
and


(b)    the Company hereby agrees that any guest of the Executive, regardless
whether the Executive is accompanying such guest on a particular flight, and
regardless whether such flight is within the scope of, or incidental to, the
business of the Company, shall be deemed to be a guest of the Company for
purposes of Section 91.501(b)(6) of the FAR.


2.    Delivery and Redelivery of Aircraft. Upon the request of the Executive,
subject to the availability of the Aircraft as determined by the Company in
accordance with Section 3, the Company shall make the Aircraft available to the
Executive at such locations as the Executive may reasonably request. The
Executive acknowledges that the Company currently bases the Aircraft at
Centennial Airport (KAPA), Englewood, Colorado (the "Home Base"). The
repositioning, ferry or dead head flights of the Aircraft required in connection
with the Executive's flights of the Aircraft under this Agreement, including
delivery and/or redelivery of the Aircraft to the Home Base or to such other
location as determined by the Company's specific schedule of the Aircraft usage
for its intended business or as the Parties may





--------------------------------------------------------------------------------





otherwise agree, shall be deemed to be use of the Aircraft by the Executive and
at the Executive's expense subject to the Rent (as defined in Section 4).


3.    Availability, Scheduling and Use of Aircraft Flights. The Executive shall
advise the Company of his request for flight time and use of the Aircraft under
this Agreement by giving the Company advance notice by telephone and/or
facsimile and/or electronic mail as far in advance of any given flight as
possible, and in any case, at least two (2) business days in advance of the
Executive's planned departure (unless the Company agrees to a shorter notice in
its sole discretion). The Executive's notice shall provide the customary
information required by the Company and its flight crew for each proposed
flight, including the following: (i) proposed departure point, (ii) destination,
(iii) date and time of flight, (iv) the number and name of the anticipated
passengers, (v) the nature and extent of luggage and/or cargo to be carried,
(vi) the date and time of return flight, if any, and (vii) any other information
concerning the proposed flight that may be pertinent or required by the Company
or the Company's flight crew. The Company, in its sole discretion, shall have
final authority over the scheduling of the Aircraft and in the event of a
scheduling conflict, the Company's plans and decisions shall control.


4.    Rent. For each flight, including the repositioning, ferry or dead head
flights set forth under Section 2 above, conducted under this Agreement, the
Executive shall pay to the Company rent (the "Rent") as may be set by the
Company's Board of Directors from time to time for those flight expenses that
may be charged in accordance with Section 91.501(d) of the FAR.


5.    Rent Limitation. In the unlikely event that the valuation of a flight
transporting the Executive and/or his guests on board the Aircraft under this
Agreement using the special non-commercial flight valuation rule for a control
employee determined under the base aircraft valuation formula (also known as the
Standard Industry Fare Level formula, or "SIFL"), in accordance with the
applicable provisions of federal income tax regulations, Section 1.61-21(g) of
the Treasury regulations (the "Treasury Regulations") promulgated under the
Internal Revenue Code of 1986, as amended (the "Internal Revenue Code"), with
respect to such flight should exceed the amount of the Rent chargeable for such
flight, then such excess difference shall be imputed as taxable compensation to
the Executive includable in the Executive's gross income in accordance with the
applicable provisions of the Internal Revenue Code and Treasury Regulations
promulgated thereunder and correctly treated and documented for income tax and
employment tax and reporting purposes.


6.    Federal Excise Tax on Transportation by Air. The Executive agrees and
accepts that the Executive shall be responsible for paying to the Company the
federal excise tax under Section 4261 of the Internal Revenue Code on the Rent
paid to the Company in accordance with Section 4.


7.    Method of Payment. The Company will pay all expenses related to the
operation of the Aircraft when incurred, and will invoice the Executive for the
applicable Rent on the last day of the month in which any flight or flights for
the account of the Executive occur.


8.    Term and Termination. The term of this Agreement (the “Term”) shall
commence on the date set forth above and shall continue until terminated by
either Party on written notice to the other Party, such termination to become
effective ten (10) days from the date of the notice; provided, however, that
this Agreement may be terminated by the Company on such shorter notice as may be
required for the Company to comply with applicable law, regulations, the
requirements of any financial institution with a security or other interest in
the Aircraft, insurance requirements, or in the event the insurance required
hereunder is not in full force and effect. This Agreement shall automatically
terminate upon the date that the Executive is no longer employed by the Company.







--------------------------------------------------------------------------------





9.    Operational Control and Crew. With respect to each flight undertaken under
this Agreement, the Company shall have and retain operational control of the
Aircraft as provided in the applicable FAR (as defined in Section 1.1 of the
FAR, "operational control" with respect to a flight means the exercise of
authority over initiating, conducting, or terminating a flight); and, for
federal tax purposes, the Company shall have and retain "possession, command and
control" of the Aircraft. The Company shall employ, pay for and provide to the
Executive a qualified flight crew for each flight undertaken under this
Agreement.


10.    Duties and Responsibilities of Crew. In accordance with applicable
provisions of the FAR, the qualified flight crew provided by the Company will
exercise all of its duties and responsibilities in regard to the safety of each
flight conducted hereunder. The Executive specifically agrees that the flight
crew, in its sole discretion, may terminate any flight, refuse to commence any
flight, or take other action which in the considered judgment of the pilot in
command is necessitated by considerations of safety. The pilot in command shall
have final and complete authority to cancel any flight for any reason or
condition which, in his or her judgment, would compromise the safety of the
flight. No such action of the pilot in command shall create or support any
liability for loss, injury, damage or delay to the Executive or any other
person. The Executive acknowledges and agrees that the Company shall not be
liable under any circumstances for delay or failure to furnish the Aircraft and
crew pursuant to this Agreement, except in the event of willful misconduct by
the Company.


11.    Maintenance. The Company shall be solely responsible for securing
maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command.


12.    Insurance.


(a)    Insurance by Company. The Company, at its sole cost, shall maintain in
effect during the Term of this Agreement its present liability insurance
covering public liability, property damage, including passenger legal liability,
and the Company's all-risk hull and engine insurance. The Company's insurance
shall be primary and without right of contribution from any other insurance. The
Company shall cause the Executive to be an additional named insured with respect
to the liability coverage.


(b)    Further Insurance. The Company will provide such additional insurance
coverage as the Executive shall request or require, provided, however, that the
cost of such additional insurance shall be borne by the Executive.


13.    Representations and Warranties.


(a)    The Company hereby represents and warrants to the Executive the
following:
(i)    The Company has the full power, authority and legal right to execute,
deliver and perform the terms of this Agreement; and


(ii)    The Company shall operate and maintain the Aircraft in a prudent and
professional manner, in accordance with the flight manual and all recommended
manufacturer's operating practices and procedures, and in full compliance with
all applicable federal, state or local rules and regulations, and the provisions
of the Company's insurance policy.







--------------------------------------------------------------------------------





(b)    The Executive hereby represents and warrants that:


(i)He has the full power, authority and legal right to execute, deliver and
perform the terms of this Agreement;


(ii)    He will use the Aircraft only for and on account of his own business or
personal use only, including the transportation of his guests (regardless of
whether the Executive accompanies any such guest on the Aircraft), and will not
use the Aircraft for the purpose of providing transportation of passengers or
cargo in air commerce for compensation or hire;


(iii)    He will refrain from incurring any mechanics or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, nor
shall there be any attempt by Executive to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything to take or fail to take any action that
might mature into such a lien or security interest attaching to the Aircraft;
and


(iv)    During the Term of this Agreement, he will, and will cause any guests
to, abide by all such laws, governmental and airport orders, rules and
regulations, as shall from time to time be in effect relating in any way to the
operation and use of the Aircraft by a time sharing lessee.


14.    Risk of Loss. The Company assumes and shall bear the entire risk of loss,
theft, confiscation, damage to, or destruction of the Aircraft. The Company
shall release, indemnify, defend and hold harmless the Executive and his heirs,
executors and personal representatives from and against any and all losses,
liabilities, claims, judgments, damages, fines, penalties, deficiencies and
expenses (including, without limitation, reasonable attorneys' fees and
expenses) incurred or suffered by the Executive on account of a claim or action
made or instituted by a third person arising out of or resulting from operations
of the Aircraft hereunder and/or any services provided by the Company to the
Executive hereunder, except to the extent attributable to the gross negligence
or willful misconduct of the Executive or his guests on the Aircraft.


15.    No Warranties or Representations as to Certain Matters. Neither the
Company (nor its affiliates) makes, has made or shall be deemed to make or have
made any warranty or representation, either express or implied, written or oral,
with respect to any Aircraft to be used hereunder or any engine or component
thereof including, without limitation, any warranty as to design, compliance
with specifications, quality of materials or workmanship, merchantability,
fitness for any purpose, use or operation, airworthiness, safety, patent,
trademark or copyright infringement or title.


16.    Copy of the Agreement in the Aircraft. A copy of this Agreement shall be
carried in the Aircraft and available for review at the request of the Federal
Aviation Administration on all flights conducted pursuant to this Agreement.


17.    No Assignment. Neither this Agreement nor any Party's interest herein
shall be assignable to any other party whatsoever. This Agreement shall inure to
the benefit of and be binding upon the Parties hereto, and their respective
heirs, representatives and successors.


18.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter of this Agreement and supersedes
any prior or contemporaneous agreements between the Parties with respect to the
subject matter of this Agreement. There are no





--------------------------------------------------------------------------------





representations, warranties, covenants, promises or undertakings, other than
those expressly set forth or referred to herein.


19.    Further Acts. The Company and the Executive shall, from time to time,
perform such other and further acts and execute such other and further
instruments as may be required by law or may be reasonably necessary (i) to
carry out the intent and purpose of this Agreement, and (ii) to establish,
maintain and protect the respective rights and remedies of the other Party.


20.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado.


21.    Amendments. This Agreement may not be changed, altered, modified or
amended, except in writing signed by all Parties to this Agreement. This
Agreement shall be binding upon the Parties hereto and their respective
successors and permitted assigns.


22.    Counterparts. This Agreement may be executed in one or more counterparts,
and by the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.


23.    Waiver. No purported waiver by any Party of any default by any other
party of any term or provision contained herein shall be deemed to be a waiver
of such term or provision unless the waiver is in writing and signed by the
waiving Party. No such waiver shall in any event be deemed a waiver of any
subsequent default under the same or any other term or provision contained
herein.


24.    Jointly Prepared. This Agreement is to be deemed to have been prepared
jointly by the Parties hereto, and any uncertainty or ambiguity existing herein,
if any, shall not be interpreted against any Party, but shall be interpreted
according to the application of rules of interpretation for arm's-length
agreements.


25.    No Third Party Rights. Nothing herein expressed or implied is intended or
shall be construed to confer upon or give any person other than the Parties
hereto and their successors or assigns, any rights or remedies under or by
reason of this Agreement.


26.    No Joint Venture. Nothing contained in this Agreement shall be deemed or
construed by the Parties hereto or by any third person to create the
relationship of principal and agent or of partnership or of joint venture.


27.    Survival. All representations, warranties, covenants and agreements of
the Parties contained in this Agreement, or in any instrument, certificate,
exhibit, schedule or other writing provided for in it, shall survive the Term of
this Agreement.


28.    Truth-in-Leasing Compliance. The Company, on behalf of the Executive,
shall (i) deliver a copy of this Agreement to the Federal Aviation
Administration, Aircraft Registration Branch, Attn: Technical Section, P. O. Box
25724, Oklahoma City, Oklahoma 73125 within 24 hours of its execution, (ii)
notify the appropriate Flight Standards District Office at least 48 hours prior
to the first flight under this Agreement of the registration number of the
Aircraft, the location of the airport of departure and the departure time for
such flight, and (iii) carry a copy of this Agreement onboard the Aircraft at
all times when the Aircraft is being operated under this Agreement, as specified
in Section 16 of this Agreement.









--------------------------------------------------------------------------------





29.
TRUTH-IN-LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL AVIATION
REGULATIONS.



THE COMPANY CERTIFIES THAT THE AIRCRAFT PRESENTLY COMPLIES WITH APPLICABLE FAA
MAINTENANCE AND INSPECTION REQUIREMENTS FOR OPERATION TO BE CONDUCTED UNDER THIS
AGREEMENT AND THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED FOR THE LAST
12 MONTHS AND IN THE FUTURE WILL BE MAINTAINED AND INSPECTED UNDER PART 91 OF
THE FEDERAL AVIATION REGULATIONS FOR OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT.


THE COMPANY CERTIFIES THAT THE COMPANY, AND NOT THE EXECUTIVE, IS RESPONSIBLE
FOR OPERATION CONTROL OF THE AIRCRAFT UNDER THIS AGREEMENT DURING THE TERM
HEREOF AND THE COMPANY WILL BE THE OPERATOR OF THE AIRCRAFT AS PROVIDED HEREIN.


AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE, GENERAL AVIATION DISTRICT OFFICE, OR AIR CARRIER DISTRICT
OFFICE.




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


UDR, Inc.


 
By:
/s/ Thomas W. Toomey
 
Name:
Thomas W. Toomey
 
Title:
Chief Executive Officer and President
 
 
 
 
 
 
 
 
 
 
/s/ Warren L. Troupe
 
Name:
Warren L. Troupe










